Judgment unanimously affirmed. Memorandum: The trial court specifically instructed the jury that the People bore the burden of proving each element of the crimes charged beyond a reasonable doubt. Defendant’s contention that the court’s charge concerning the affirmative defenses of duress and entrapment had the effect of diminishing the People’s burden of proof has not been preserved for our review (see, People v Thomas, 50 NY2d 467, 472) and we decline to review the alleged error in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.—Criminal Sale Controlled Substance, 1st Degree.) Present—Green, J. P., Pine, Boomer, Davis and Boehm, JJ.